DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Specification
While Applicant has indicated co-pending applications in the first paragraph of the specification.  The first page of the specification should be updated to clarify the status of all related applications noted in the first paragraph of the specification.  The status of nonprovisional parent application(s) (whether patented or abandoned) should also be included.  If a parent application has become a patent, the expression "now Patent No.____________" should follow the filing date of the parent application.  If a parent application has become abandoned, the expression "now abandoned" should follow the filing date of the parent application.  
 Applicant is required to update and clarify the status of all related applications noted in the first paragraph of the specification.  Application No. 15/611,085 is now U.S. Patent No. (10,660,787 B2) and Application No. 13/985,977 is now U.S. Patent No. (9,668,911 B2)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (1) a first fixation element constructed and arranged to maintain the elongate member proximal portion in a relatively fixed position; (2) a second fixation element constructed and arranged to maintain the elongate member distal portion in a relatively fixed position and (3) an elongate member comprising, a proximal portion with a proximal end; a distal portion with a distal end; and a middle portion positioned between the proximal portion and the distal portion; the elongate member middle portion is constructed and arranged to apply a force to a portion of an airway.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The corresponding structure described in the specification as performing the claimed function as to (1) a first fixation element constructed and arranged to maintain the elongate member proximal portion in a relatively fixed position via a nosepiece on page 11, 3rd paragraph of the specification; (2) a second fixation element constructed and arranged to maintain the elongate member distal portion in a relatively fixed position via mouthpiece pages 11-12, 1st paragraph of the specification; (3) an elongate member comprising, a proximal portion with a proximal end; a distal portion with a distal end; and a middle portion positioned between the proximal portion and the distal portion; the elongate member middle portion is constructed and arranged to apply a force to a portion of an airway via the middle portion comprises an expandable member, for example, a balloon or cage configured to radially expand; the middle portion may comprise a shaped memory component, such as a Nitinol component, configured to automatically expand when exposed to a rise in temperature (e.g., a rise from room temperature to an internal body temperature). The shaped memory component may transition into a helix or other radially expanded or curvilinear geometry. The middle portion may comprise a solid cylinder and/or a hollow tube having a circular, oval, and/or rectangular cross section. In an alternate embodiment, the middle portion may comprise at least two filaments. A membrane, such as a mesh or a porous sheet, may be positioned between the two filaments via page 10, 2nd paragraph of the specification and the distal portion of the elongate member may comprise a capture section configured to be captured via a capturing element configured to assist the patient or another operator in feeding the elongate member through the nasal passageway, into and then out of the mouth. The capture section may comprise a magnetic portion such as a magnetic material such as a ferrous material, or a magnet such as an electromagnet. The capture section may also include, but is not limited to a Velcro component; a loop portion; an adhesive or otherwise tacky portion; and combinations of these. In some embodiments, the distal portion may comprise a rigid section, for example, the section comprising the capture element may be rigid via page 9, 3rd paragraph.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. (10,660,787 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the application claims are a broader recitation of the invention than that of the patented application. 
Claim 1 of the instant application recites a method of scaffolding an airway of a patient, the method comprising: inserting an elongate member of an airway scaffolding apparatus into the patient airway, the airway scaffolding apparatus comprising: the elongate member comprising, a proximal portion with a proximal end; a distal portion with a distal end; and a middle portion positioned between the proximal portion and the distal portion; a first fixation element constructed and arranged to maintain the elongate member proximal portion in a relatively fixed position; and a second fixation element constructed and arranged to maintain the elongate member distal portion in a relatively fixed position; wherein the elongate member middle portion is constructed and arranged to apply a force to a portion of an airway.
Claim 1 of U.S. Patent No. (10,660,787 B2) recites an airway scaffolding apparatus comprising, an elongate member comprising: a proximal portion with a proximal end; a distal portion with a distal end; and a middle portion positioned between the proximal portion and the distal portion; a first fixation element constructed and arranged to maintain the elongate member proximal portion in a relatively fixed position; and a second fixation element constructed and arranged to maintain the elongate member distal portion in a relatively fixed position, wherein the elongate member middle portion is constructed and arranged to apply a force to a portion of an airway.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are directed to a method
having the essential structural features as claimed in the patented application. 
 The instant application differs from the patented application in that it recites the limitation of a method of scaffolding an airway of a patient, the method comprising: inserting an elongate member of an airway scaffolding apparatus into the patient airway; as such, regarding the method step claimed, to the extent that the apparatus claim 1 to U.S. Patent No. (10,660,787 B2) meets the structural limitations of the method as claimed to the instant application and as such, it will inherently perform the method steps as claimed of the instant application.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  Since claim 1 of the current application is anticipated by claim 1 of U.S. Patent No. (10,660,787 B2), it is not patentably distinct from claim 1 of U.S. Patent No. (10,660,787 B2).

Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786